United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 02-2036NI
                                  _____________

Carl E. Brant,                         *
                                       *
            Appellant,                 * On Appeal from the United
                                       * States District Court
      v.                               * for the Northern District
                                       * of Iowa.
The Principal Life and Disability      *
Insurance Company; Armour Swift-       * [Not To Be Published]
Eckrich,                               *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: September 26, 2002
                              Filed: November 7, 2002
                                   ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

      This case arose from certain actions taken by Carl E. Brant’s former employer,
Armour Swift-Eckrich (ASE), and its employee-insurance provider, Principal Life
Insurance Company (Principal), when Brant became ill. This is the second time the
case has come before us. In the first appeal, we construed Brant’s claim about the
termination of his life insurance liberally and in light of the Employee Retirement
Income Security Act (ERISA), and concluded he was entitled to judicial review of the
refusal to pay plan benefits. See Brant v. Principal Life and Disability Ins. Co., No.
00-1379NI, 2001 WL 432235 (8th Cir., Apr. 30, 2001) (per curiam). In this appeal,
Brant challenges the District Court’s1 adverse grant of summary judgment following
remand. After review of the record, see Shelton v. ContiGroup Cos., 285 F.3d 640,
642 (8th Cir. 2002) (summary judgment standard of review); Delta Family-Care
Disability and Survivorship Plan v. Marshall, 258 F.3d 834, 840-41 (8th Cir. 2001)
(reviewing de novo district court’s application of abuse-of-discretion standard in its
review of ERISA plan administrator’s decision to terminate benefits), cert. denied,
122 S. Ct. 1173 (2002), we affirm.

         In September 1994, when Brant became unable to work as a supervisor in
ASE’s processed meat department, he had basic life insurance, for which ASE paid
the premiums, and supplemental life insurance, for which he paid the premiums. He
applied for long term disability (LTD) benefits, submitting his treating physician’s
statement that he could not work more than an eight-hour shift or in an environment
with a temperature below fifty-five degrees. In April 1995 Principal notified Brant
that his LTD application had been approved effective March 7; under ASE’s group
LTD policy, disability is defined--for the first thirty months following a waiting
period--as the “inability, solely and directly because of sickness, injury, or pregnancy
. . . to perform the majority of the material duties of his or her normal job” (emphasis
added).

       In April 1995 Brant received a letter from ASE Human Resources Manager D.
E. Johnson, stating, “When you become approved for LTD, your contributions for
LTD and Supplemental Life will cease. These benefits continue at no cost to you.”
ASE’s group life insurance policy contained a coverage-during-disability (CDD)
provision, under which a member (i.e., an active hourly employee scheduled to work)
is not required to pay premiums if he becomes disabled while covered; disability is


      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
                                          -2-
defined as the inability “because of sickness or injury . . . to work at any job that
reasonably fits [the member’s] background and training” (emphasis added). By letter
dated August 10, 1995, Principal informed Brant that his life insurance was being
terminated because he did not meet the “any job” definition of disability for CDD,
and Principal offered Brant an opportunity to convert to an individual policy on a
premium-paying basis. Brant took the position that Johnson’s April 1995 letter
obligated ASE to pay for all his life insurance, and he did not accept Principal’s
conversion offer. Because neither Brant nor ASE paid his life insurance premiums
and he was not entitled to a premium waiver under the CDD provision, Brant’s life
insurance coverage was terminated on August 31, 1995. Despite receiving
information showing that his position on the April 1995 letter from Johnson was
unfounded, Brant also declined Principal’s renewed conversion offer in 1998.

       Brant admitted during discovery that he “was not disabled, as that term is
defined in [Principal’s] letter . . . on August 10, 1995.” Thus, he failed to create a
triable issue as to whether the decision to terminate his life insurance constituted an
abuse of discretion. See Delta Family-Care Disability, 258 F.3d at 841 (decision to
terminate benefits must stand if it is supported by substantial evidence, i.e., it is
reasonable).

      Brant’s reliance on the statement in Johnson’s April 1995 letter is misplaced,
as the CDD provision is not ambiguous. Thus, he could not prevail at trial on a
promissory-estoppel theory, see Fink v. Union Cent. Life Ins. Co., 94 F.3d 489, 492
(8th Cir. 1996); and even if this Court would entertain a claim of equitable estoppel
based on an ERISA plan fiduciary’s misrepresentation, Brant presented no evidence
showing reasonable and detrimental reliance or extraordinary circumstances, see
Curcio v. John Hancock Mut. Life Ins. Co., 33 F.3d 226, 235-38 (3d Cir. 1994). An
ERISA breach-of-fiduciary-duty claim, which also requires proof of reasonable and
detrimental reliance, would necessarily fail as well, see Daniels v. Thomas & Betts
Corp., 236 F.3d 66, 73 (3d Cir. 2001), even assuming it would not be time-barred.

                                          -3-
       We decline to address arguments Brant did not present to the District Court, see
Orr v. Wal-Mart Stores, Inc., 297 F.3d 720, 725 (8th Cir. 2002), or has first raised in
his reply brief, see Mahaney v. Warren County, 206 F.3d 770, 771 n.2 (8th Cir. 2000)
(per curiam).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-